DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 02/05/2021 has been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 02/05/2021 as modified by the preliminary amendment filed on 02/05/2021.  Claims 35-57 are now pending in the present application.
Claim Objections
Claims 35, 40, 47, and 52 are objected to because of the following informalities:
a)	On line 23 of claim 35, insert --wherein-- before “data”;
b)	On line 22 of claim 40, insert --wherein-- before “data”;
c)	On line 10 of claim 47, replace “sending” with --to send-- after “causing”;
d)	On line 20 of claim 47, insert --wherein-- before “data”;
c)	On line 22 of claim 52, insert --wherein-- before “data”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites, “at least one communication element or function”, in lines 2 and 3, of the claim and further recites, “a communication element or function” in line 9 of the claim (and also repeated in different parts of the claim). However, it is not clear whether claimed “at least one communication element or function” and “a communication element or function” are the same or different elements or functions. Furthermore, there is no relation between claimed “at least one communication element or function” and the rest of the claim.
Claim 35 recites the limitation "the second network area" in lines 12 and 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the network" in line 22 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear to which network the claimed “communication element or function” communicates to.
Claims 36-39 are also rejected by the virtue of their dependency on claim 35.
Claim 40 recites, “at least one communication element or function”, in line 3 of the claim and further recites, “a communication element or function” in line 10 of the claim (and also repeated in different parts of the claim). However, it is not clear whether claimed “at least one communication element or function” and “a communication element or function” are the same or different elements or functions. Furthermore, there is no relation between claimed “at least one communication element or function” and the rest of the claim.
Claim 40 recites the limitation "the network" in line 21 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear to which network the claimed “communication element or function” communicates to.
Claims 41-46 are also rejected by the virtue of their dependency on claim 40.
Claim 47 recites, “at least one communication element or function”, in lines 2 and 3, of the claim and further recites, “a communication element or function” in line 5 of the claim (and also repeated in different parts of the claim). However, it is not clear whether claimed “at least one communication element or function” and “a communication element or function” are the same or different elements or functions. Furthermore, there is no relation between claimed “at least one communication element or function” and the rest of the claim.
Claim 47 recites the limitation "the second network area" in lines 8 and 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the network" in line 19 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear to which network the claimed “communication element or function” communicates to.
Claims 48-51 are also rejected by the virtue of their dependency on claim 47.
Claim 52 recites, “at least one communication element or function”, in lines 2 and 3 of the claim and further recites, “a communication element or function” in line 5 of the claim (and also repeated in different parts of the claim). However, it is not clear whether claimed “at least one communication element or function” and “a communication element or function” are the same or different elements or functions. Furthermore, there is no relation between claimed “at least one communication element or function” and the rest of the claim.
Claim 52 recites the limitation "the network" in line 16 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear to which network the claimed “communication element or function” communicates to.
Claims 53-58 are also rejected by the virtue of their dependency on claim 52.

Allowable Subject Matter
Claims 35, 40, 47, and 52 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
LG ELECTRONICS INC (WO 2017222324 A1) disclose METHOD FOR TRANSMITTING AND RECEIVING DATA IN WIRELESS COMMUNICATION SYSTEM AND DEVICE FOR SUPPORTING SAME.
Han et al. (US 11240700 B2) disclose Communication Method And Access Network Device.
AKIYOSHI (US 20210298104 A1) disclose COMMUNICATION SYSTEM, RADIO-ACCESS APPARATUS, RADIO COMMUNICATION TERMINAL, AND CONTROL METHOD THEREFOR.
XU et al. (US 20200389823 A1) disclose METHOD AND APPARATUS FOR ENHANCING PROCEDURE FOR LTE/NR INTERWORKING IN WIRELESS COMMUNICATION SYSTEM.
Rugeland et al. (US 20190289510 A1) disclose Radio Network Nodes, Wireless Device, And Methods Performed Therein For Handling Connections In A Wireless Communication Network.
SHIH et al. (US 20180352491 A1) disclose METHODS, DEVICES, AND SYSTEMS FOR SERVICE-DRIVEN MOBILITY MANAGEMENT.
Park et al. (US 20180324663 A1) disclose Communications For Network Slicing Using Resource Status Information.
FUJISHIRO et al. (US 20180176974 A1) disclose MASTER BASE STATION, MOBILE STATION, AND COMMUNICATION CONTROL METHOD.
FUJISHIRO et al. (US 20160219604 A1) disclose COMMUNICATION CONTROL METHOD.
Pazhyannur et al. (US 20160157293 A1) disclose Method To Provide Dual Connectivity Using LTE Master ENodeB And Wi-Fi Based Secondary ENodeB.
PARK (US 20150271761 A1) disclose METHOD AND APPARATUS FOR PUSCH/PUCCH POWER SCALING CONSIDERING DUAL CONNECTIVITY IN POWER LIMITED STATE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/ALLAHYAR KASRAIA N/
Primary Examiner, Art Unit 2642